Title: To John Adams from Timothy Pickering, 16 August 1799
From: Pickering, Timothy
To: Adams, John



Sir,
Department of State Philadelphia Augt. 16. 1799

I inclose a letter from B. H. Phillips the Consul of the U. States at Curacao, which with the three papers accompanying it, exhibit the shameless conduct of the Governor and Council of that Island, in the protection of French pirates, & in their rigorous punishment of Americans for acting in their own defence when assailed by those murderers. The fact not least remarkable is, that a Dutch frigate in the harbour should salute the French privateer Trois Amis coming in with her piratical death-flag flying and her prize the American schooner Nautilus, whose master, Captain Dixon, with four of his crew, those pirates had murdered. That the Governor and Council should not notice this and other piracies is to be accounted for partly on the ground that they are more or less concerned in the privateers: of this at least there are strong suspicions.—I have sent the duplicate of the same papers to Mr. Van Polaner. He will probably think it expedient to write to the Governor and Council. I will also have copies prepared to send to Mr. Murray; presuming you will direct a representation to be made to the Batavian Government—if it should exist until a letter can reach the Hague.
It is most unfortunate that when the interdiction of commerce with the French Islands took place, it was not allowed (as was proposed) to be extended at your discretion to the Spanish, Dutch, Danish & Swedish ports: It would have compelled the timid or corrupt governments of those places to have given no shelter to French pirates, and millions of American property would thereby have been saved.
It seems probable that the secret expedition preparing in England is destined to restore the Stadtholder, and it will probably succeed. This would produce a reform in the Dutch Colonial governments. Denmark & Sweden may also be now disposed to venture to exclude French privateers from their West India Islands. And it appears to me an object of such magnitude as to authorise the sending of temporary minister to both those courts for this single object. Mr. Smith, prior to his leaving the U. States, and since his arrival at Lisbon, has expressed his earnest desire not to be left to languish there; but that if possible he might be permitted to visit the northern courts of Europe. He would be extremely happy to execute such a mission as is above suggested, which would occasion no charge but for his bare expences. He would have time to visit Copenhagen & Stockholm before, from the present aspect of affairs, he could be ordered to Constantinople.—The idea is respectfully submitted, by, sir, / your most obt. and most h’ble servt.
Timothy Pickering